The Supreme Court properly determined that the defendant was not entitled to a downward departure from his presumptive risk level and, thus, properly designated him a level two sex offender (see People v Wyatt, 89 AD3d 112 [2011]; People v Livingston, 87 AD3d 628 [2011]; People v Alston, 86 AD3d 553; 554 [2011]; People v Rodriguez, 67 AD3d 596, 597 [2009]; People v Adams, 44 AD3d 1020 [2007]; People v Wragg, 41 AD3d 1273, 1274 [2007]; cf. People v Stevens, 55 AD3d 892, 894 [2008]).
The defendant’s remaining contention is without merit. Dillon, J.E, Balkin, Eng and Cohen, JJ., concur.